RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 18a0072p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 R. ALEXANDER ACOSTA, Secretary of Labor,               ┐
                                 Plaintiff-Appellee,    │
                                                        │
                                                         >      No. 17-3427
        v.                                              │
                                                        │
                                                        │
 CATHEDRAL BUFFET, INC.; ERNEST ANGLEY,                 │
                            Defendants-Appellants.      │
                                                        │
                                                        ┘

                         Appeal from the United States District Court
                          for the Northern District of Ohio at Akron.
                    No. 5:15-cv-01577—Benita Y. Pearson, District Judge.

                                 Argued: December 6, 2017

                              Decided and Filed: April 16, 2018

                Before: SILER, KETHLEDGE, and THAPAR, Circuit Judges.
                                  _________________

                                         COUNSEL

ARGUED: Todd A. Mazzola, RODERICK LINTON BELFANCE, LLP, Akron, Ohio, for
Appellants. Mary E. McDonald, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Appellee. ON BRIEF: Todd A. Mazzola, William G. Chris, Lawrence R. Bach,
RODERICK LINTON BELFANCE, LLP, Akron, Ohio, for Appellants. Mary E. McDonald,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Appellee.

        SILER, J., delivered the opinion of the court in which KETHLEDGE and THAPAR, JJ.,
joined. KETHLEDGE, J. (pp. 11–13), delivered a separate concurring opinion.
 No. 17-3427                           Acosta v. Cathedral Buffet, et al.                                 Page 2


                                             _________________

                                                   OPINION
                                             _________________

        SILER, Circuit Judge. The Grace Cathedral church operates a restaurant on its Cuyahoga
Falls, Ohio, campus called Cathedral Buffet. For many years, Cathedral Buffet was open to the
public and was partially staffed by unpaid church members. Following a Department of Labor
(DOL) suit and a bench trial, the district court found that the restaurant’s use of unpaid labor
violated the minimum wage requirement of the Fair Labor Standards Act (FLSA).

        However, to be considered an employee within the meaning of the FLSA, a worker must
first expect to receive compensation. Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S.
290, 302 (1985); Walling v. Portland Terminal Co., 330 U.S. 148, 152 (1947). It is undisputed
that the volunteers who worked at Cathedral Buffet had no such expectation. We therefore
REVERSE and REMAND.

                                                         I.

        Cathedral Buffet is organized as an Ohio for-profit corporation. The restaurant’s sole
shareholder is Grace Cathedral, Inc., a 501(c)(3) non-profit religious organization. Despite its
for-profit status, Cathedral Buffet does not generate a profit, and Grace Cathedral subsidizes the
restaurant.1 Grace Cathedral’s pastor, Reverend Ernest Angley, also serves as the president of
Cathedral Buffet.

        The DOL’s Wage and Hour Division began investigating Cathedral Buffet in 2014,
reviewing the restaurant’s employment practices for a period stretching back two years.2 During

        1
          Prior to Cathedral Buffet’s incorporation in 2013, Winston Broadcasting Network, Inc. owned Cathedral
Buffet. Grace Cathedral is also the sole shareholder of Winston Broadcasting Network. The district court found
that, despite this change in ownership, “[m]any aspects of the Buffet have remained constant for the past nineteen
years,” and imposed liability upon Cathedral Buffet, Inc. as Winston Broadcasting’s successor-in-interest. Cathedral
Buffet does not raise successor liability as an issue on appeal.
        2
          The 2014 investigation was not Cathedral Buffet’s first encounter with the DOL. In 1999, the agency
alleged the restaurant had committed many of the same FLSA violations. The parties settled the 1999 case, and
Cathedral Buffet agreed to pay $37,037.28 in back wages and not to violate the FLSA in the future. For a time
following the 1999 investigation, volunteers were issued checks for their work at the restaurant. However, several
volunteers testified that they were required to endorse and return the checks to Grace Cathedral’s secretary. DOL
 No. 17-3427                        Acosta v. Cathedral Buffet, et al.                              Page 3


that period, the restaurant separated its workers into two classes, “employees” and “volunteers.”
Volunteers performed many of the same restaurant-related tasks as employees: cleaning, washing
dishes, serving cake, chopping vegetables, and manning the cash register. However, there was
one meaningful distinction between employees and volunteers. Employees received an hourly
wage; volunteers did not.

        Reverend Angley recruited volunteers from the church pulpit on Sundays. Sonya Neale,
the restaurant’s manager, would tell Angley when the restaurant was shorthanded, and before his
sermon, Angley would announce to the congregation that more volunteers were needed. Angley
said the restaurant was “the Lord’s buffet,” and “[e]very time you say no, you are closing the
door on God.” He suggested that church members who repeatedly refused to volunteer at the
restaurant were at risk of “blaspheming against the Holy Ghost,” which was an unforgivable sin
in the church’s doctrine. Ushers would pass around slips of paper, and parishioners interested in
volunteering would write down their phone number and hand it in.

        Church members would then receive calls from Cathedral Buffet managers, and
sometimes Angley himself, asking them to volunteer. The managers would work around the
volunteers’ schedules, ensuring they were free during their assigned shifts. Managers were
instructed to tell prospective volunteers that Angley would find out if they refused to work.
According to church member Alishea Gay, on one occasion when she did not return a phone call,
Angley called her directly and asked her to work. Gay agreed to work because she “feared
failing God.”

        The DOL filed suit after concluding Cathedral Buffet violated the FLSA by using unpaid
volunteers and by failing to keep records of the hours they worked. After a three-day bench trial,
the district court issued its Findings of Fact and Conclusions of Law. Hugler v. Cathedral
Buffet, No. 5:15-CV-1577, 2017 WL 1287422 (N.D. Ohio Mar. 29, 2017). It held that Cathedral
Buffet’s religious affiliation did not exempt it from FLSA coverage because the restaurant was a
for-profit corporation engaged in commercial activity. Id. at *7-8 (citing Alamo, 471 U.S. at
296-99, 302). Applying the economic realities test, the district court concluded that the church

investigators returned to Cathedral Buffet in 2003 as part of the agency’s recidivism initiative and found no
violations.
 No. 17-3427                     Acosta v. Cathedral Buffet, et al.                        Page 4


member volunteers were employees under the FLSA. Id. at *8-11. In the court’s view, “The
Buffet’s constant solicitation of volunteer labor, Reverend Angley’s admissions that the use of
volunteer labor was intended to save money, and the volunteers’ feelings of pressure and
coercion to provide the labor all demonstrate that the volunteers were actually employees.” Id. at
*11. The court also noted that the volunteers were “clearly integral to the Buffet’s operations,”
and that the restaurant’s management exerted a “high level of supervision and control . . . over
the volunteers.” Id. The court rejected Cathedral Buffet’s argument that workers need not be
paid minimum wage if they have no expectation of compensation, saying that “[s]uch a reading
of the FLSA . . . clearly violates the intent and purpose of the Act” and would run afoul of the
Supreme Court’s holding in Alamo. Id.

       Because Cathedral Buffet failed to keep accurate records, the district court adopted the
DOL’s estimate of the volunteers’ back wages, $194,253.95. Id. at *15. The district court also
awarded the DOL an equal amount of liquidated damages, for a total of $388,507.90, because
Cathedral Buffet failed to demonstrate a good faith effort to comply with the FLSA. Id. at *15-
16. Finally, the court enjoined Cathedral Buffet and Angley from further violations of the FLSA
and ordered that they “shall not solicit or coerce . . . any employee – including those workers
classified as ‘volunteers’ – to return or to offer to return to the Defendants or to someone else on
behalf of the Defendants any money” awarded to the employee by the judgment. This appeal
followed.

                                                II.

       Following a bench trial, “we review a district court’s factual findings for clear error and
its legal conclusions de novo.” Muniz-Muniz v. United States Border Patrol, 869 F.3d 442, 444
(6th Cir. 2017) (quoting Calloway v. Caraco Pharm. Labs., Ltd., 800 F.3d 244, 251 (6th Cir.
2015)). “A district court’s factual findings are clearly erroneous if, based on the entire record,”
the reviewing court is “left with the definite and firm conviction that a mistake has been
committed.” Shelby Cty. Health Care Corp. v. Majestic Star Casino, 581 F.3d 355, 364-65 (6th
Cir. 2009) (citations and internal quotation marks omitted).
 No. 17-3427                       Acosta v. Cathedral Buffet, et al.                           Page 5


                                                  III.

                                                   A.

        The FLSA mandates that “[e]very employer shall pay to each of his employees who . . . is
employed in an enterprise engaged in commerce or in the production of goods for commerce”
a minimum wage set by Congress. 29 U.S.C. § 206(a). An “[e]nterprise engaged in commerce”
is one that, among other things, “has employees handling, selling, or otherwise working on goods
or materials that have been moved in or produced for commerce” or “whose annual gross volume
of sales made or business done is not less than $500,000.” Id. § 203(s)(1)(A)(i), (ii). The
restaurant concedes that it is a covered enterprise under the FLSA. Thus, the only remaining
question is whether the church member volunteers are employees within the meaning of the Act.

        The FLSA defines an “employee” as “any individual employed by an employer,” id.
§ 203(e)(1), and “employ” as “to suffer or permit to work,” id. § 203(g). These are wide-ranging
definitions; indeed, the Supreme Court has stated that “[a] broader or more comprehensive
coverage of employees . . . would be difficult to frame.” United States v. Rosenwasser, 323 U.S.
360, 362 (1945). The statutory language “stretches the meaning of ‘employee’ to cover some
parties who might not qualify as such under a strict application of traditional agency law
principles.” Mendel v. City of Gibraltar, 727 F.3d 565, 569 (6th Cir. 2013) (quoting Nationwide
Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992)).

        To determine whether a worker is an FLSA employee, we typically look to the economic
realities of the business relationship in light of all the relevant factors. See, e.g., Ellington v. City
of East Cleveland, 689 F.3d 549, 555-56 (6th Cir. 2012). However, Cathedral Buffet urges us to
eschew this approach based upon the Supreme Court’s holding in Alamo, 471 U.S. at 302, a case
with similar facts.

        There, the Tony and Susan Alamo Foundation, a non-profit religious organization,
operated a number of commercial businesses to support its ministry. Id. at 292. The Foundation
staffed those businesses with persons it called “associates,” who were mostly rehabilitated “drug
addicts, derelicts, or criminals.” Id. Associates received no wages, but the Foundation provided
them with food, clothing, and shelter. Id.
 No. 17-3427                     Acosta v. Cathedral Buffet, et al.                         Page 6


       The Supreme Court held that the associates were entitled to minimum wage under the
FLSA. First, the Court found that the Foundation was a covered enterprise under the Act
because its “businesses serve[d] the general public in competition with ordinary commercial
enterprises.” Id. at 299. When the FLSA was expanded to cover “enterprises” in 1961, the
Court said, “[t]here was . . . broad congressional consensus that ordinary commercial businesses
should not be exempted from the Act simply because they happened to be owned by religious or
other nonprofit organizations.” Id. at 297-98.

       The Alamo Court also concluded that the Foundation’s associates were employees within
the meaning of the FLSA. Id. at 301-02. In an earlier case, Portland Terminal, 330 U.S. at 153,
the Court held that enrollees in a week-long railyard training course were not FLSA employees
because they participated for their own benefit, had no expectation of compensation, and
provided the railroads with no “immediate advantage.” In contrast, the Alamo Court found that,
although the Foundation’s associates did not expect to receive wages, they had an implied
agreement for compensation with the Foundation in the form of in-kind benefits and were
sometimes wholly dependent upon the Foundation for several years. Alamo, 471 U.S. at 301.

       Important for our purposes, the Alamo Court rejected the Foundation’s argument that
requiring it to pay the associates would chill other volunteer activities normally associated with
religious organizations. The Court wrote that “[t]he Act reaches only the ‘ordinary commercial
activities’ of religious organizations, and only those who engage in those activities in expectation
of compensation.” Id. at 302 (quoting 29 C.F.R. § 779.214 (1984)).

       In this case, although Cathedral Buffet stresses its religious nature, it does not contest the
district court’s determination that the restaurant is an FLSA “enterprise” because it engages in
competitive commercial activity.      Instead, Cathedral Buffet argues that its volunteers are
distinguishable from the associates in Alamo because they did not expect to receive any type of
compensation. Under Cathedral Buffet’s reading of Alamo, to find that its volunteers are FLSA
employees, we must first find that they worked “in expectation of compensation.” Id. Because
that requirement is not met, the restaurant says, the volunteers are not employees, and the court
need not proceed to the economic realities test.
 No. 17-3427                     Acosta v. Cathedral Buffet, et al.                       Page 7


       We agree that a volunteer’s expectation of compensation is a threshold inquiry that must
be satisfied before we assess the economic realities of the working relationship. The Supreme
Court held as much in Portland Terminal when it defined a volunteer as a “person who, without
promise or expectation of compensation, but solely for his personal purpose or pleasure, worked
in activities carried on by other persons either for their pleasure or profit.” Portland Terminal,
330 U.S. at 152 (emphasis added). The Alamo Court reiterated this test, making clear that when
a religious organization undertakes a commercial endeavor, its workers are only covered under
the FLSA if they “engage in those activities in expectation of compensation.” Alamo, 471 U.S.
at 302. We are, of course, bound by the Supreme Court’s interpretation of the FLSA. See Rivers
v. Roadway Exp., Inc., 511 U.S. 298, 312 (1994) (“It is this Court’s responsibility to say what a
statute means, and once the Court has spoken, it is the duty of other courts to respect that
understanding of the governing rule of law.”).

       In the past, we have stressed that “[t]he issue of the employment relationship does not
lend itself to a precise test, but is to be determined on a case-by-case basis upon the
circumstances of the whole business activity.” Mendel, 727 F.3d at 569 (quoting Donovan v.
Brandel, 736 F.2d 1114, 1116 (6th Cir. 1984)). But our earlier cases dealt with the distinction
between employees and independent contractors. See, e.g., Keller v. Miri Microsystems LLC,
781 F.3d 799, 804-05 (6th Cir. 2015); see also Marie v. Am. Red Cross, 771 F.3d 344, 352 (6th
Cir. 2014) (recognizing in a Title VII case that, “because volunteers do not usually receive
compensation in the traditional sense, they are quite differently situated than either employees or
independent contractors”). In that context, it is a foregone conclusion that the workers, whether
employees or independent contractors, expect to receive compensation. Thus, the threshold
question of remuneration becomes irrelevant, and we proceed to determine whether the workers,
“as a matter of economic reality[,] are dependent upon the business to which they render
service.” Keller, 781 F.3d at 807 (citations omitted). Here, however, Portland Terminal and
Alamo plainly require us to first ask whether Cathedral Buffet’s volunteers worked in
“expectation of compensation.” Alamo, 471 U.S. at 302; Portland Terminal, 330 U.S. at 152.

       They did not. It is undisputed that the volunteers were not economically dependent upon
Cathedral Buffet in any way; the parties stipulated as much before trial. The volunteers neither
 No. 17-3427                     Acosta v. Cathedral Buffet, et al.                     Page 8


expected nor received any wages or in-kind benefits in exchange for their service. They were
not even allowed to accept tips from customers. Put simply, there was no economic relationship
between the restaurant and the church member volunteers. Because the volunteers did not work
in expectation of compensation, the threshold remuneration requirement fails.

                                                B.

       Cathedral Buffet says this should be the end of the story—because the volunteers did not
expect to be compensated, they cannot be FLSA employees. The DOL contends, however, that a
showing of coercion can satisfy the expectation-of-remuneration requirement. And because the
district court found that the volunteers were coerced, it argues, the volunteers are employees,
despite their lack of actual or expected compensation.

       The DOL’s argument finds some support in the Alamo decision. The Court expressed
concern that allowing workers to opt out of FLSA protection would open the door to coercion:
“If an exception to the Act were carved out for employees willing to testify that they performed
work ‘voluntarily,’” the Court said, “employers might be able to use superior bargaining power
to coerce employees to make such assertions, or to waive their protections under the Act.”
Alamo, 471 U.S. at 302.

       We agree that in some circumstances, a showing of coercion might be sufficient to
overcome a volunteer’s lack of expected compensation and bring her within the protections of
the FLSA. But those circumstances are not present in this case. The type of coercion with which
the FLSA is concerned is economic in nature, not societal or spiritual.

       Congress’s primary goal in enacting the FLSA “was to eliminate, as rapidly as
practicable, substandard labor conditions throughout the nation.” Powell v. U.S. Cartridge Co.,
339 U.S. 497, 510 (1950); see Keller, 781 F.3d at 806 (“The FLSA aimed to correct labor
conditions detrimental to the maintenance of the minimum standard of living necessary for
health, efficiency, and general well-being of workers . . . .” (citations and internal quotation
marks omitted)). To “protect all covered workers from substandard wages and oppressive
working hours,” Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981), the Act
requires that employers pay their employees a minimum wage set by Congress, Ellington, 689
 No. 17-3427                      Acosta v. Cathedral Buffet, et al.                      Page 9
F.3d at 552 (citing 29 U.S.C. § 206(a)). But although the FLSA might aim to curb the societal
ills caused by low wages, it does so through a comprehensive system of economic regulations.
The Act does not go so far as to regulate when, where, and how a person may volunteer her time
to her church. After all, the giving of one’s time and money through religious obligation is a
common tenet of many faiths. For instance, the Bible calls upon Christians to “use whatever gift
you have received to serve others, as faithful stewards of God’s grace in its various forms.”
1 Peter 4:10 (NIV). In the Islamic faith, believers are instructed to “show kindness unto parents,
and unto near kindred, and orphans, and the needy.” The Qur’an, An-Nisa 4:36.

       The Tenth Circuit’s recent decision in Acosta v. Paragon Contractors Corp., 884 F.3d
1225 (10th Cir. 2018), is readily distinguishable. There, a Utah pecan ranch had an agreement
with the Fundamentalist Church of Jesus Christ of Latter-Day Saints, whereby the Church would
send community members—mostly children—to gather fallen pecans that had been missed in the
harvest. Id. at 1230. The Tenth Circuit rejected the ranch’s argument that the children were not
employees under Alamo and Portland Terminal, agreeing instead with the district court that the
children worked at the ranch because they were coerced to do so by their parents, community,
and the Church. Id. at 1231-32. But Paragon, unlike the case at bar, involved the use of child
labor, and the children were not providing labor to a church-affiliated enterprise. Further, the
court devoted only a small portion of its opinion to the issue of coercion, and did not squarely
address the issue of spiritual coercion, as we are called to do today.

       Because we hold that spiritual coercion cannot stand in for the economic coercion that the
FLSA and the Alamo decision require, we need not decide whether the district court erred by
finding that the Cathedral Buffet volunteers were actually coerced.

                                                 C.

       The DOL suggests that allowing Cathedral Buffet to rely on unpaid labor gives it an
unfair advantage over other restaurants in the Cuyahoga Falls area. That may very well be the
case. But the Alamo decision also counsels us to accommodate the “ordinary volunteerism” in
which many organizations like Grace Cathedral engage. Alamo, 471 U.S. at 303. The Court
listed several examples of volunteer work that would not fall within the purview of the FLSA:
 No. 17-3427                     Acosta v. Cathedral Buffet, et al.                       Page 10


“driv[ing] the elderly to church, serv[ing] church suppers, or help[ing] remodel a church home
for the needy.” Id. at 302. These activities could all be seen as competing with other businesses,
yet they are still exempted from FLSA coverage because the workers do not expect to receive an
economic benefit in return for their service.     A church van competes with a taxi service.
A Catholic fish fry competes with a fast food restaurant. A volunteer homebuilding project
competes with a construction company. Granted, Cathedral Buffet was organized to turn a profit
(although there is little evidence that the restaurant ever generated revenue for the church). But,
as the Court made clear in Portland Terminal, what matters is not the object of the enterprise, but
instead the purpose of the worker. Portland Terminal, 330 U.S. at 152-53.

                                                IV.

       Because the district court erred by finding that the church member volunteers were FLSA
employees, its judgment must be reversed on that basis. We need not reach Cathedral Buffet’s
arguments regarding the Free Exercise Clause, see Bond v. United States, 134 S. Ct. 2077, 2087
(2014), nor must we address the propriety and scope of the district court’s injunction.

       REVERSED and REMANDED.
 No. 17-3427                      Acosta v. Cathedral Buffet, et al.                         Page 11


                                        _________________

                                         CONCURRENCE
                                        _________________

       KETHLEDGE, Circuit Judge, concurring. One hopes that the Department of Labor
simply failed to think through its position in this case. Since initiating this litigation in 2015, the
Department has argued, and the district court held, that volunteers at the Cathedral Buffet were
in fact employees under the Fair Labor Standards Act—because, the Department says, their
pastor spiritually “coerced” them to work there. That argument’s premise—namely, that the
Labor Act authorizes the Department to regulate the spiritual dialogue between pastor and
congregation—assumes a power whose use would violate the Free Exercise Clause of the First
Amendment.

       By way of background, the Grace Cathedral Church operated the Cathedral Buffet, a
nominally for-profit corporation that in fact never turned a profit, and that the church heavily
subsidized (by more than $1 million between 2012-16). Instead, the record makes clear, the
Buffet’s purpose was to allow the church’s members to proselytize among local residents who
dined there. Although the Buffet had 35 full-time paid employees—all of whom, incidentally,
have lost their jobs as a result of this lawsuit, see Gov’t Br. at 36 & n.13—much of its work was
performed by volunteers from the congregation.

       In the district court, the Department obtained injunctive relief and about $388,000 in
damages on the theory that these congregants were employees (rather than volunteers) under the
Act. Normally that determination is governed by economic criteria: whether the workers are
economically dependent upon the defendant, whether the defendant can hire or fire them,
whether the defendant substantially controls the terms and conditions of the work. See Ellington
v. City of East Cleveland, 689 F.3d 549, 555 (6th Cir. 2012). Here, per those criteria, the
congregants are not employees, as our opinion today makes clear. But here the Department has
divined spiritual criteria as well: “during Church services[,]” the Department contends, Rev.
Angley “exerted undue pressure and influence upon the volunteers” by telling the congregation
that a failure to volunteer would be “the same as failing God,” and that “God is not pleased” with
 No. 17-3427                     Acosta v. Cathedral Buffet, et al.                     Page 12


congregants who did fail. Gov’t Br. at 40. Thus, the Department says, putative spiritual
coercion can be a stand-alone basis for fines and injunctive relief under the Act.

        One can agree that the Reverend’s comments were in poor taste, and yet see that the
Department has no business regulating them. For the power that the Department purports to
exercise here is out of bounds even under Employment Div. v. Smith, 494 U.S. 872 (1990).
There, of course, the Court held that a neutral law of general applicability does not violate the
Free Exercise Clause when the law burdens religious exercise only incidentally. Id. at 879. But
here the Department’s actions meet none of those criteria. The Department seeks to regulate
spiritual conduct qua spiritual conduct, and to impose significant liability as a result. The very
criterion by which the Department would impose liability is expressly spiritual. Hence this is not
a case, like Smith, where illegal conduct (there, smoking peyote) remained illegal even though it
was religiously motivated.     Instead, the Department’s position here is that otherwise legal
conduct—such as volunteering at a church restaurant—becomes illegal if the worker’s pastor
spiritually pressures her to engage in it. (Under this regime, one supposes, whether a pastor can
invoke the Book of James—“a person is justified by works and not by faith alone[,]” James
2:24—might be determined on a case-by-case basis.)           The Department’s actions therefore
“target[] religious conduct for distinctive treatment[,]” Church of the Lukumi Babalu Aye, Inc. v.
City of Hialeah, 508 U.S. 520, 534 (1993); and their burdens upon religious exercise would
come by design.

        Nor is the Department even competent to make the spiritual judgment it purported to
make here. “It is not within the judicial ken to question the centrality of particular beliefs or
practices to a faith, or the validity of particular litigants’ interpretations of those creeds.”
Hernandez v. Comm’r of Internal Revenue, 490 U.S. 680, 699 (1989). That same idea of
centrality perforce lies beneath any judgment about spiritual coercion. And bureaucrats are no
better than judges at making that judgment. Hence it is beyond the ken of federal agencies, or
the courts, to determine that congregants were spiritually coerced even though the congregants
themselves say they were not—which is what 134 members of Grace Cathedral said under oath
here.
 No. 17-3427                    Acosta v. Cathedral Buffet, et al.                    Page 13


       Thus, the coercion that matters is not anything that Rev. Angley said to his congregation
on a Sunday morning. What matters, rather, is the Department’s own attempt to coerce religious
leaders—of any faith—not to exhort their followers on spiritual grounds to engage in conduct
that is otherwise legal. For “the Free Exercise Clause protects against indirect coercion or
penalties on the free exercise of religion, not just outright prohibitions.” Trinity Lutheran
Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2022 (2017) (internal quotation marks
omitted). The coercion here would take the form of a check in the amount of $388,507.90,
“payable to ‘United States Department of Labor—Wage and Hour Division[.]’” Judgment and
Order Regarding Injunction at 2. That coercion affects not only Rev. Angley—who along with
the Buffet was ordered to pay that amount—but also the congregants themselves; since, even if
they return any moneys to Angley or the Buffet, “Defendants shall immediately remit such
amount to the U.S. Department of Labor[.]” Id. at 3.

       What is perhaps most troubling about the Department’s position in this case, however, is
the conceit of unlimited agency power that lies behind it. The power of a federal agency is no
more than worldly. The Department should tend to what is Caesar’s, and leave the rest alone.